STONE, J.
Motion is made by appellee to dismiss the appeal taken in this cause from the chancellor's ruling on the cross-bill, because there is no final decree in the cause. Under the statute approved March 20, 1875 — Pamph. Acts, p. 189 — we do not consider this point well taken. We hold that the provision for appeal from a decree “ sustaining or overruling a demurrer to a bill in equity," Ac., as provided in that statute, is broad enough in its terms and policy to authorize an appeal from such ruling on a cross-bill.
Whether, in the absence of that statute, an appeal would lie to this court from a decree finally disposing of a cross-bill, but leaving the original bill undisposed of, is a question which has been decided both ways by this court. — See *168Parish v. Galloway, 34 Ala. 164; Brooks v. Woods, 40 Ala. 540.
There is, in the present record, a security for costs of appeal from the ruling of the chancellor on the demurrer to the original bill, which seems to have been given and approved in time. But the register’s certificate takes no notice of such appeal. That appeal is not before us, and, in the present state of the record, can not be considered by us.
Motion to dismiss appeal overruled.